Citation Nr: 0317449	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  97-31 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability of the 
cervical spine.  

2.  Entitlement to service connection for a disability of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1960 to June 
1962, and from April 1963 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a 
disability of the lumbosacral spine.  He responded with a 
timely Notice of Disagreement, and was issued a Statement of 
the Case by the RO.  He then filed a timely substantive 
appeal, perfecting his appeal of this issue.  

In a June 1999 rating decision, the veteran was denied 
service connection for a disability of the cervical spine.  
He responded with a timely Notice of Disagreement, and was 
issued a Statement of the Case by the RO.  He then filed a 
timely substantive appeal, perfecting his appeal of this 
issue.  In July 2002, the veteran testified before a hearing 
officer at the RO.  

This appeal was originally presented to the Board in November 
2000, and again in July 2001.  On each occasion, it was 
remanded for additional development.  That development having 
been accomplished, the veteran's appeal has been returned to 
the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence of an in-service disease or injury of 
the veteran's cervical spine has not been presented.  

3.  Credible evidence of an in-service disease or injury of 
the veteran's lumbosacral spine has not been presented.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for a 
disability of the cervical spine have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).  

2.  The criteria for the award of service connection for a 
disability of the lumbosacral spine have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the October 1997 and 
January 2002 Statements of the Case, the various Supplemental 
Statements of the Case, and January 2002 RO letter to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in St. Louis, 
MO, and these records were obtained.  Private medical records 
have been obtained from R.E.S., M.D., W.W.S., M.D., and St. 
Elizabeth's Hospital.  Finally, he has been afforded recent 
VA orthopedic examinations in conjunction with his claims; 
for these reasons, his appeals are ready to be considered on 
the merits.  

The veteran seeks service connection for disabilities of the 
cervical and lumbosacral spine.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The Board notes first that the veteran has been diagnosed by 
a private physician with spinal stenosis of the cervical and 
lumbosacral spine, and these diagnoses have been verified on 
VA examination.  Based on this uncontroverted medical 
evidence, current disabilities of the cervical and 
lumbosacral spine are accepted by the Board.  The remaining 
question is whether the veteran's current disabilities are 
the result of in-service disease or injury.  

According to the veteran's service medical records, he was 
without any disabilities of the neck or low back at the time 
he entered military service in June 1960.  In April 1962, the 
veteran sustained a concussion of the brain during a motor 
vehicle accident.  The truck in which the veteran was riding 
overturned.  No loss of consciousness or vomiting was 
reported.  He was taken to the emergency room at a military 
hospital, and his concussion was characterized as mild.  A 
laceration of the veteran's scalp was observed.  An x-ray of 
the veteran's skull and right arm was within normal limits.  
After spending two days in the infirmary, he was returned to 
full duty.  His April 1962 service separation examination was 
negative for any disabilities of the neck and/or back.  

The veteran reentered military service in April 1963, and no 
disabilities of his neck and/or back were noted on his 
concurrent service entrance physical examination.  His 
service medical records from this time period are likewise 
negative for any diagnosis of or treatment for a low back 
and/or neck disability.  Finally, his May 1965 service 
separation examination failed to reveal any disabilities of 
the neck and/or back.  

The veteran first filed a claim for service connection for a 
back disability in December 1996.  An October 1996 private 
MRI of the veteran's cervical spine revealed multilevel disc 
bulging with spinal stenosis.  A November 1996 private 
examination confirmed spinal stenosis of the veteran's 
cervical spine, and recommended corrective surgery.  In 
December 1996, the veteran underwent a diskectomy and 
corporectomy of the cervical spine, performed by a private 
physician.  A second surgery was performed in February 1997 
to stabilize the veteran's neck.  

A VA examination of the veteran's spine was performed in 
August 1997.  He reported chronic neck pain following his 
motor vehicle accident in service.  More recently, he 
developed pain radiating into his upper and lower 
extremities.  On objective examination, the veteran had 
limited motion of the neck and low back.  Spinal stenosis of 
both the lumbosacral and cervical spine were diagnosed.  

A second VA medical examination was performed on the veteran 
in March 2003.  He again reported a history of neck and back 
pain following his in-service motor vehicle accident.  On 
objective examination, the veteran had limitation of motion, 
with pain, of both the cervical and lumbosacral spine.  Some 
loss of pinprick sensation was also noted in the lower 
extremities.  His final diagnosis included status post 
cervical corporectomy with residual myelopathy.  After 
examining the veteran and reviewing his claims folder, 
including his service medical records, the examiner concluded 
that it was "unlikely" the veteran's in-service motor 
vehicle accident resulted in his current disability of the 
cervical spine.  The examiner noted that the veteran was only 
hospitalized for 2 days following his accident, and was able 
to return quickly to full duty.  Therefore, it was "far more 
likely" the veteran's cervical spine disability was the 
result of a genetic predisposition.  

After reviewing the evidence in its entirety, the Board finds 
no evidence that the veteran sustained injuries to the 
lumbosacral and cervical spine during military service.  
While his service medical records do verify his accounts of a 
motor vehicle accident, no injury to the neck or back was 
noted at that time.  The veteran was treated immediately at a 
military medical facility following his accident, but no such 
injuries were noted.  Additionally, no disabilities of the 
neck and/or back were noted on his subsequent service medical 
records, to include his April 1962 service separation 
examination, his April 1963 service entrance examination, and 
his May 1965 service separation examination.  The first 
diagnosis of a disability of either the cervical or the 
lumbosacral spine dates to 1996, approximately 30 years 
following the veteran's service period.  

When asked in March 2003 to consider the etiology of the 
veteran's current back disabilities with regard to the in-
service injury, a VA examiner found it "far more likely" 
the veteran's cervical spine disability was the result of a 
genetic predisposition.  The examiner concluded that it was 
"unlikely" the veteran's in-service motor vehicle accident 
resulted in his current disability of the cervical spine, as 
the veteran was only hospitalized for 2 days following his 
accident, and was able to return quickly to full duty.  
Therefore, no medical nexus between the veteran's current 
disabilities and any in-service disease or injury has been 
established.  

The veteran has himself asserted that he injured his cervical 
and lumbosacral spine during active military service.  
However, because the veteran is a layperson, his opinions 
regarding medical causation, etiology, and diagnosis is not 
binding on the Board.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In considering the veteran's claims, the Board notes that the 
veteran began receiving Social Security Disability benefits 
in 1988.  Generally, the VA is required to obtain the medical 
records associated with the veteran's claim for such 
benefits; however, this action has not yet been accomplished 
in the present case.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  Nevertheless, because the Board's denial of 
the veteran's claim is based on the lack of an in-service 
injury to the cervical and/or lumbosacral spine, such 
evidence is not relevant in the present case, as no 
indication exists that the Social Security Administration 
records would contain evidence of any such in-service 
injuries to the veteran's neck and back, allegedly sustained 
approximately 20 years prior to the Social Security award.  
Therefore, another remand of this claim to the RO would serve 
no useful purpose.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing burdens on VA with no 
benefit flowing to the claimant).

The veteran's claims for service connection for disabilities 
of the cervical and lumbosacral spine must be denied, based 
on a lack of any in-service disease or injury to the 
veteran's neck and low back.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.  

Entitlement to service connection for a disability of the 
lumbosacral spine is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

